Citation Nr: 0022415	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus with retinopathy.

2.  Entitlement to an evaluation in excess of 30 percent for 
hypertension with diabetic nephropathy.

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1972, with three years, eight months, and 15 days of prior 
service.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran submitted medical evidence beyond 90 days of the 
certification of this case to the Board.  According to 
38 C.F.R. § 20.1304, the veteran must show good cause for the 
Board to accept this evidence.  However, because the evidence 
was recorded subsequent to 90 days of the case's 
certification to the Board, the veteran was not able to 
submit the evidence sooner, and the Board is therefore 
willing to accept it.

The RO denied the veteran service connection for a kidney 
condition by a rating decision issued in October 1998.  The 
veteran's hypertension was evaluated as 10 percent disabling 
at that time.  However, the RO granted service connection for 
hypertension with diabetic nephropathy at a 30 percent 
evaluation in January 1999, and the issue is currently 
characterized as such before the Board.  


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Although the veteran's recent hospitalizations were the 
result of diabetic ulcerations, rather than hyperglycemic 
reactions, he requires multiple daily injections of insulin, 
a restricted diet, and regulation of activities, plus he has 
complications which are compensable and separately evaluated.

3.  The veteran does not have constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension that is at least 40 percent disabling under 
diagnostic code 7101.

4.  The veteran's peripheral neuropathy in his left lower 
extremity manifests tingling, numbness, and pain, but he does 
not have symptoms of severe incomplete paralysis.

5.  The veteran's peripheral neuropathy in his right lower 
extremity manifests tingling, numbness, and pain, but he does 
not have symptoms of severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 100 
percent for diabetes mellitus with retinopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 
4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for hypertension with diabetic nephropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, 4.115, Diagnostic 
Code 7101-7502 (1999).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8599-8521 (1999).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8599-8521 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes mellitus with retinopathy

The veteran contends that his diabetes mellitus is more 
symptomatic than the current 60 percent evaluation 
contemplates, and that the evaluation should be increased to 
adequately account for the increase in his symptomatology.  
As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Thus, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran submits a 
well-grounded claim, the VA must assist him in developing 
facts pertinent to that claim.  In this case, the veteran has 
been afforded multiple examinations and both private and VA 
medical records are associated with the record.  The Board is 
therefore satisfied that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's diabetes mellitus was service connected in 
March 1973 under Diagnostic Code (DC) 7913, and a 60 percent 
evaluation is currently assigned by the RO.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) directs that 
the rating specialist should evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.

A letter from a VA doctor in January 1975 reflects that the 
veteran was found to have diabetes in May 1972, and that he 
was placed on insulin at that time.  He took insulin on a 
daily basis, and he followed a diabetic diet with good 
control.  He did not have diabetic complications at that 
point, except for an infection on one of his fingers.  

A hospital report of August 1981 shows that the veteran had a 
history of ketoacidosis since 1977.  The hospital report 
reflects that the veteran's glucoses were brought within the 
best range that would be attainable with insulin assistance, 
and that hospitalization was no longer required.  The veteran 
was seen as an outpatient by both the Internal Medicine and 
Family Practice Clinics at Chanute Air Force Base from 1981.  
A report in November 1984 shows that he took insulin in the 
morning and in the afternoon for his Type I diabetes, and 
that he needed a glucometer for better diabetic monitoring.  
The report also shows that he had a nonwarning hypoglycemia.

A report from the veteran's employer shows that his 
responsibilities included operating machinery, and that he 
experienced an instantaneous diabetic seizure in October 
1984.  The employer stated that the veteran could not operate 
machinery without someone present with him, and that he had 
been reassigned to a warehouse position as of January 1985.

The veteran reported at a VA examination in March 1985 that 
he had undergone five or six episodes of insulin reactions 
that had caused him to lose consciousness since 1977.  
According to a letter dated in September 1991, the veteran's 
insulin-dependent diabetes remained difficult to control.  
The diabetes resulted in frequent hypoglycemic episodes where 
the veteran became physically and emotionally agitated, 
creating a potential danger both to himself and to those 
around him.  The examiner indicated that the veteran was 
disabled despite medical intervention, and he could not 
maintain substantial or gainful employment.  

According to a progress note of August 1991, the veteran's 
wife indicated that he was having daily insulin reactions 
over the course of a week; he became violent during his 
episodes.  Moreover, he did not have any warning when he 
would become hypoglycemic.  There is no indication that these 
episodes required hospitalizations.  

Outpatient treatment notes from between September 1995 to 
March 1998 from Scott Air Force Base reflect that the 
veteran's diabetes was extremely difficult to control because 
advancing doses of insulin resulted in hypoglycemic blackouts 
which could be quite violent and destructive.  The blackouts 
occurred without warning.  In a separate note, also of August 
1991, the veteran said he had experienced four episodes of 
hypoglycemia.  He said he broke two toes secondary to violent 
attacks.

According to a VA examination report of September 1998, the 
veteran went into insulin shock about once a month, and his 
wife gave him Glucagon at that point.  His sugars would 
elevate dramatically without any symptoms or warning.  He 
said that he was being cared for at Scott Air Force Base, and 
that one month he would visit the endocrinology section and 
the next month he would visit the neurology section.  He 
alternated visits monthly, so that he saw each section every 
other month.

Recent medical notes indicate that the veteran has been 
hospitalized a number of times for nonhealing ulcerations on 
his skin.  He was treated with intravenous antibiotics, 
followed by oral antibiotics.  In September 1999, the veteran 
had two nonhealing ulcerations, one on his left ankle, and 
the other on his left shin.  His diabetes was classified as 
Type II in November 1999.  He was using insulin three times a 
day, and his diet was restricted.

After a review of all of the applicable medical evidence, the 
Board concludes that the evidence more closely approximates 
the criteria for a 100 percent evaluation.  Thus, the Board 
will apply the 100 percent evaluation under the provisions of 
38 C.F.R. § 4.7 (1999).  As stated above, the 100 percent 
evaluation requires multiple insulin injections each day, 
restricted diet, and regulation of activities.  The 
employer's notes establish that the veteran has restriction 
of activities, and all of the medical evidence is consistent 
with multiple insulin injections every day and a restricted 
diet.  The Board acknowledges that the veteran's recent 
hospitalizations do not appear to be the result of 
hypoglycemic reactions; instead, they were apparently caused 
by nonhealing ulcerations on the veteran's skin.  The record 
nevertheless shows that the veteran has blackouts, and he is 
followed at Scott Air Force Base in the endocrinology and 
neurology sections on a monthly basis.  Although the veteran 
has not demonstrated three hospitalizations per year for 
hypoglycemic reactions, he has hypoglycemic episodes and 
insulin reactions frequently and the Board notes that the 
veteran's diabetes manifests other complications that are 
separately compensable.  Moreover, the insulin reactions have 
consistently been demonstrated to be violent and they happen 
without warning.  In light of all of these symptoms, the 
Board concludes that the medical evidence more closely 
approximates the higher of the two evaluations, and the 
criteria for a 100 percent evaluation have been met.  See 
38 C.F.R. § 4.7 (1999).

Hypertension with diabetic nephropathy

The Board finds that the veteran's claim for an increased 
rating for hypertension with diabetic nephropathy is well 
grounded, and the RO has fulfilled its duty to assist the 
veteran.  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The RO 
has rated the veteran's hypertension with diabetic 
nephropathy as 30 percent disabling under diagnostic codes 
7502 and 7101.  Under DC 7502, nephritis, chronic, should be 
rated as renal dysfunction.  A 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  A 60 percent evaluation is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is warranted with renal dysfunction 
requiring regular dialysis; or, or precluding more than 
sedentary activity from one of the following:  persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular.  
38 C.F.R. § 4.115a; Diagnostic Code 7502.

Under DC 7101, a 10 percent evaluation is warranted for  
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
110 or more, or; systolic pressure predominantly measuring 
200 or more.  A 40 percent evaluation is afforded for 
diastolic pressure predominantly measuring 120 or more.  A 60 
percent evaluation is warranted for diastolic pressure 
predominantly measuring 130 or more.  Note (1) following the 
criteria states "Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Note (2) following the 
criteria states "Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Outpatient treatment notes from between September 1995 to 
March 1998 from Scott Air Force Base show that the veteran's 
hypertension required four medications, but it had been under 
improved control.  A lab report in April 1997 reflected that 
the veteran had slightly increased creatinine of 1.5 and a 
normal BUN of 16.  A report of March 1997 showed that the 
veteran had normal albumin of 4.2, creatinine of 1.4, and a 
BUN of 14.  Finally, in October 1997, the veteran's albumin 
was normal with a slightly increased creatinine of 1.5 and a 
BUN of 13.  The notes are intermittently positive for slight 
edema.

According to outpatient treatment records from the St. Louis 
University Hospital from June 1997 to August 1998, the 
veteran's family history was significant for hypertension.  
He had experienced hypertension since 1985 with diabetic 
retinopathy.  

A VA examination report of September 1999 reflects that the 
veteran's blood pressure was 180/100 seated, 144/88 standing, 
and 182/106 in a reclining position.  The examiner diagnosed 
hypertension.  The veteran had indicated that he had suffered 
from hypertension since 1985, but that it had been fairly 
well controlled until the time of the examination, and the 
examiner indicated that the blood pressure readings were 
higher than normal.

The medical evidence collectively shows that the veteran is 
taking medication to control his hypertension.  As such, a 10 
percent evaluation is warranted under DC 7101.  However, the 
veteran's blood pressure readings do not reflect that a 20 
percent evaluation is warranted under DC 7101 because his 
diastolic pressure is not predominantly 110 or more, and his 
systolic pressure is not 200 or more.  Because a 10 percent 
evaluation is warranted under DC 7101, a 30 percent 
evaluation is warranted under DC 7502.  A 60 percent 
evaluation, however, is not warranted under DC 7502 because 
the veteran does not have constant albuminuria with some 
edema or definite decrease in kidney function.  The record 
shows some decrease function, but this does not manifest 
enough symptomatology to warrant a 60 percent evaluation 
under the 60 percent criteria because it has not been 
characterized as "definite."  Overall, the veteran's 
hypertension seems to be fairly well under control, although 
he has elevated blood pressure readings.  His creatinine is 
only slightly increased, and his BUN is essentially normal.  
Finally, the veteran's hypertension does not warrant a 40 
evaluation under 7101, so a 60 percent evaluation is not 
warranted under DC 7502.  

Peripheral neuropathy of the lower extremities

The Board again finds that the veteran's claim is well 
grounded.  Diabetes mellitus was service connected with 
peripheral neuropathy, and a separate compensable evaluation 
has been in effect for peripheral neuropathy since April 1998 
under 
DC 8521.  Under that code, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 30 percent evaluation 
is warranted for severe incomplete paralysis of the external 
popliteal nerve (common peroneal).  A 40 percent evaluation 
is warranted for complete paralysis of the external popliteal 
nerve (common peroneal); with foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (1999).

According to a VA examination report in December 1991, the 
veteran was experiencing neuropathy in his lower extremities.  
He had burning in his feet and fingertips, which would become 
numb and have a tingling feeling.  His muscle tone was 
normal, and his deep tendon reflexes were normal in his lower 
extremities.  Sensory examination was decreased, and the 
examiner diagnosed diabetic neuropathy.  Reports from Scott 
Air Force Base between September 1995 and March 1998 confirm 
that the veteran had diabetic neuropathy, without detailing 
any specific symptoms.

In a VA examination in September 1998, the veteran indicated 
that he had numbness in his feet for two and a half years, 
and that the numbness was gradually becoming worse.  He also 
reported a burning pain in his feet.  

Outpatient treatment records from the St. Louis University 
Hospital from June 1997 to August 1998 show that the veteran 
complained of a burning pain in his legs.  The pain started 
around the buttocks and radiated into the thighs, knees, and 
calf muscles.  Walking up a hill made the pain worse, and 
resting made it better.  The veteran described the pain as 
constant, and it was usually a two out of ten in intensity.  
He had bruises on his legs, but there was no edema.  Pinprick 
sharpness was decreased.

Medical notes from the St. Louis University Hospital between 
June 1997 and August 1998 show that the veteran had visited 
the pain management center for burning pain from his heels to 
his gluteal area.  The pain was constant, and was increased 
when he walked.  The veteran could relieve the pain partially 
by stopping and resting, and by laying flat on a bed.  

The September 1998 VA examination report shows that the 
veteran had recently been placed on Mexiletine three times a 
day to control his peripheral neuropathy.  He reported 
numbness in his feet.

A hospital record of June 1999 shows that the veteran had 
decreased pedal pulses bilaterally.  He also had ankle edema.  
The hospital notes between June 1999 and November 1999 
confirm that the veteran has neuropathy, but do not detail 
the symptoms secondary to the veteran's lower extremities in 
the form of numbness, tingling, or pain, as opposed to 
diabetic ulcerations.  

The medical evidence is sparse regarding the veteran's lower 
extremity peripheral neuropathy; nevertheless, the Board does 
not believe that an evaluation in excess of 20 percent is 
warranted for either of his lower extremities.  He has 
reported that he has had numbness in his lower extremities 
since at least the mid-1990's.  Moreover, the veteran has 
indicated that the pain is constant and he has a tingling 
sensation, and the record shows that he takes medication for 
the numbness and other lower extremity symptoms.  However, 
the Board believes that the 20 percent evaluations adequately 
account for the symptomatology in his lower extremities.  In 
this regard, the record does not support a finding that he 
has severe incomplete paralysis or complete paralysis of the 
external popliteal nerve (common peroneal).  Moreover, 
although the veteran has reported numbness and tingling in 
his lower extremities, the veteran can relieve the pain by 
rest and relaxing his legs.  The veteran has a burning pain 
in his legs, but the clinical record shows that his deep 
tendon reflexes and muscle tone are normal.  Moreover, the 
record does not show that he had difficulty with his foot 
flexion or extension.  In light of these symptoms, a rating 
in excess of 20 percent for peripheral neuropathy of each of 
his lower extremities is not warranted.  The Board has 
considered the applicability of the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b) in connection with the 
veteran's claims; however, the doctrine is inapplicable 
because the preponderance of the evidence is against the 
claims.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990).



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 100 
percent is granted for diabetes mellitus with retinopathy.

Entitlement to an evaluation in excess of 30 percent for 
hypertension with diabetic nephropathy is denied.

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


